Candler, J.
1. The only part of the verdict excepted to as illegal having been voluntarily written off by the plaintiff in the court below, and the jury in the justice’s court having been, by consent, allowed to examine the keg and its contents, the character of which was in dispute, and having based its verdict upon this examination and other evidence, the judge of the superior court did not err in overruling the certiorari.
2. The decisions of this court holding that it is error for the judge of the superior court, on the hearing of a petition for certiorari, to render a final judgment in a case where there is a conflict in the evidence as to material facts in issue, can, in the nature of things, only apply to a. case where the petition for certiorari is sustained, and not to one where the petition is overruled.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent.